Citation Nr: 0113660	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

1.  Whether a timely notice of disagreement (NOD) has been 
received to a March 2000 rating decision which denied 
entitlement to an increased rating for anxiety reaction, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

The current issue is deemed to arise from a March 2000 rating 
decision in which the RO denied an increased rating for an 
acquired psychiatric disorder characterized as an anxiety 
reaction.

The Board of Veteran's Appeals (Board) notes that the 
veteran's representative has attempted to raise the issue of 
clear and unmistakable error (CUE) with respect to an April 
1981 rating action of the RO which terminated a total rating 
for compensation purposes based on individual unemployability 
(TDIU) due to service-connected disabilities.

Historically, the RO granted the veteran a TDIU in November 
1970.  In an April 1981 rating decision, the RO terminated 
the veteran's TDIU on the basis that it was no longer 
demonstrated that the veteran was unable to work as a result 
of service-connected disabilities.  The veteran appealed that 
decision to the Board.  In a March 1983 decision, the Board 
determined that a TDIU was not warranted and that the 
termination by the RO was proper.  The March 1983 Board 
decision subsumed the April 1981 RO rating action.  The only 
way that the veteran or his representative can attack the 
April 1981 termination of the TDIU by the RO would be to 
allege CUE in the March 1983 Board decision as outlined in 
Pub. L. 105-111.  This matter is referred to the veteran's 
representative for any action he deems appropriate.


FINDING OF FACT

Correspondence received from the veteran in April 2001 is 
considered to represent a timely notice of disagreement (NOD) 
with a March 2000 rating action denying an increased rating 
for anxiety reaction.


CONCLUSION OF LAW

The veteran's NOD to the March 2000 rating action which 
denied an increased rating for anxiety reaction was timely.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to January 2000, the veteran had been represented by 
the Disabled American Veterans (DAV) service organization.  
The power of attorney to the current representative, the New 
York State Division of Veterans Affairs, was executed in 
January 2000.  The evidence of record documents that the 
veteran has serious psychiatric impairment; correspondence 
received from him in recent years is rambling and largely 
unintelligible.  In November 1999, the veteran's DAV 
representative raised the issue of whether there was CUE in 
an April 1981 rating action which terminated a TDIU on the 
basis that the RO did not identify any non-service-connected 
conditions which prevented the veteran from working.  As 
noted above, the April 1981 rating decision had been subsumed 
by a subsequent Board decision in March 1983.

Nonetheless, in a December 1999 rating action, the RO 
erroneously addressed the issue of CUE in the April 1981 
rating decision and denied the claim.  In January 2000, the 
veteran's DAV representative filed an NOD to the December 
1999 denial of CUE.  Thereafter, the RO issued a statement of 
the case (SOC) which addressed the issue of CUE in the April 
1981 rating action.  It was not until April 2000 that the RO 
recognized that it had no jurisdiction to consider a claim of 
CUE in the April 1981 rating action, as it had been subsumed 
by the March 1983 Board decision.  At that time, the RO 
advised the veteran's current representative that the 
December 1999 rating action and the March 2000 SOC which 
addressed the issue of CUE were null and void.

Prior to April 2000, the RO mistakenly led the veteran's 
current representative to believe that a valid claim of CUE 
in the April 1981 rating action had been raised.  As far as 
the veteran is concerned, the Board finds that he was unable 
to comprehend what was going on at that time.  Appellate 
review of the record appears to demonstrate that the veteran 
has remained unhappy about the denial of an increased rating 
for his service-connected anxiety reaction.  In 
correspondence received in April 2001, the veteran attempted 
to articulate his ongoing disagreement with the status of his 
appeal for increased benefits.  It further appears that the 
matters being addressed at the RO, and the context in which 
they were being addressed, were beyond the veteran's 
comprehension.  Inasmuch as the veteran's current 
representative seems to have been confused about the 
jurisdiction of the RO, it is apparent that he was in no 
position to explain the proceedings at the RO to the veteran 
during the pertinent time period.  In this case, the Board 
finds that the correspondence received from the veteran in 
April 2001 represents a timely NOD to the March 2000 rating 
action.  The Board bases this determination on the confusion 
at the RO level and the confusion of the veteran's 
representative regarding the pursuit of an issue at the RO 
level in which the Board has original jurisdiction.

The Board notes also that the veteran's current 
representative indicated that the veteran wished to withdraw 
his claim of entitlement to an increased rating for anxiety 
reaction in March 2000 correspondence, prior to the date of 
what we have construed as a valid NOD in April 2001.  
However, the Board is of the opinion that the attempt to 
withdraw the issue of entitlement to an increased rating for 
anxiety reaction in March 2000 is not valid due to the 
confusion as to jurisdiction of the RO on the issue(s) at 
that time.  Moreover, the Board is further of the opinion 
that it is not in the best interest of the veteran to 
withdraw his claim for a current increased rating for his 
psychiatric disorder; his continued correspondence up to the 
current time and his ongoing pursuit of the claim underscores 
his intent to continue the appeal on this issue.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to the applicable law and regulation, 
an appeal to the Board consists of a timely filed NOD in 
writing and, a timely filed substantive appeal received in 
response to a statement of the case (SOC).  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2000).  The claimant has one year 
from the date of notification of the rating decision to file 
an NOD to initiate the appeal process.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.  In the case on appeal, the 
RO denied the veteran's claim for an increased rating for 
anxiety reaction in a March 2000 rating decision.


ORDER

The NOD to the March 2000 rating decision in which the RO 
denied an increased rating for anxiety reaction was timely 
and to this extent the appeal is granted.


REMAND

Inasmuch as the veteran's NOD to the March 2000 rating action 
has been determined to have been timely filed, the RO is now 
required to send the veteran an SOC in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that where an NOD has been submitted, 
the veteran is entitled to an SOC.  The failure to issue an 
SOC is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  With respect to the issue of 
entitlement to a current increased rating 
for anxiety reaction, the RO should 
provide the appellant with an SOC, in 
accordance with the provisions of 
38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.  The SOC should address 
the veteran's claim on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

2.  If and only if the appellant perfects 
his appeal by submitting a timely and 
adequate substantive appeal on the issue 
of entitlement to an increased rating for 
anxiety reaction should the RO certify 
that issue to the Board for appellate 
consideration.  The veteran's current 
representative is urged to assist him in 
this regard in view of the extent of his 
psychiatric impairment.

The purpose of this REMAND is to ensure due process of law 
and to comply with a precedent decision of the Court.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



